Exhibit $933.966 PROMISSORY NOTE December 17, 2007 FOR VALUE RECEIVED, the undersigned, Amen Properties, Inc. (hereinafter called "Maker"),promises to pay to the order of Universal Guaranty Life Ins. Co. ("Payee"), the principal sum of Nine Hundred Thirty Three Thousand Nine Hundred Sixty Six and No/100 Dollars ($933,966) in coin or currency of the United States of America, together with interest thereon from and after the date hereof until paid in full at a rate per annum equal to the prime rate specified in The Wall Street Journal from time to time plus one percent per annum (1.0%); provided, that the interest rate shall in no event be greater than the maximum amount of nonusurious interest allowed from time to time by applicable law (the "Highest Lawful Rate"). If the aforementioned prime rate changes from time to time after the date of this Promissory Note (this "Note"), the interest rate under this Note shall be automatically increased or decreased, as the case may be, without any action by or notice to any party, effective as of the end of each calendar quarter during the term of this Note beginning on March 31, 2008, and thereafter on the last day of each calendar quarter during the term of this Note. The date of each quarterly adjustment to the interest rate is referred to herein as a "Rate Change Date". This Note shall be due and payable in a single payment of the full amount of the unpaid principal and accrued and unpaid interest on June 30, 2008, the maturity date of this Note. No payment shall be past due and no default will occur hereunder if such payment is made within ten (10) days of the due date. This Note is given pursuant and subject to that certain Securities Purchase and Note
